DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090268423 (herein Sakurai).
Regarding claim 1, Sakurai teaches An electronic device (electronic circuit mounted structure 100, [0060], Figs. 3A and 3B) comprising: 
a substrate having a first surface and a second surface that are in a front and back relationship with each other (second circuit board 102, [0060]), 
a first wiring pattern being disposed on the first surface, and a second wiring pattern being disposed on the second surface (second wiring pattern 106; Figs. 3B and 4 teach upper portion of pattern 106 being on upper surface of board 102, and a lower portion of pattern 106 being on lower surface of board 102, each of which correspond to first and second wiring pattern of the present invention); 
a first electronic component mounted on the first surface of the substrate (Circuit component 107, [0062], Fig. 4); 
a second electronic component mounted on the second surface of the substrate (interconnect substrate 1, [0061]); and 
a mold portion that covers the second electronic component without covering the first electronic component (housing 30... will be formed typically by injection molding, [0115], Fig. 9B), 
wherein the first electronic component includes a first mounting terminal disposed on a first relative surface relative to the first surface, and is bonded to the first surface on the first relative surface via a conductive first bonding member, and the first mounting terminal and the first wiring pattern are electrically coupled to each other via the first bonding member (Circuit component 207, configured typically with a semiconductor element, is disposed on second circuit board 202, and is connected to connecting terminals (not illustrated) of wiring pattern 206 formed in second circuit board 202, typically by soldering, [0093]), and 
the second electronic component includes a second mounting terminal, and is bonded to the second surface via a second bonding member on a second relative surface relative to the second surface, and the second mounting terminal and the second wiring pattern are electrically coupled to each other via a conductive wire (top face terminal electrode 32a and bottom face terminal electrode 32b of interconnect substrate 6 are formed in the groove of housing 30. Therefore, a gap between interconnect substrate 6 and the first circuit board and second circuit board is about 50 .mu.m, which is the thickness of soldered portion 34, [0127], Fig. 9B).
Regarding claim 2, Sakurai teaches the limitations from claim 1, and additionally teaches: 
the second electronic component includes a second mounting terminal disposed on a second relative surface relative to the second surface, and is bonded to the second surface on the second relative surface via a conductive second bonding member having a melting point higher than that of the first bonding member (top face terminal electrode 32a and bottom face terminal electrode 32b of interconnect substrate 6 are formed in the groove of housing 30. Therefore, a gap between interconnect substrate 6 and the first circuit board and second circuit board is about 50 .mu.m, which is the thickness of soldered portion 34, [0127], Fig. 9B; [0115] teaches solder at terminal 32a while [0125] teaches solder for 107 may be SnAgCu, PnPb, SnAgBiIn, or SnZnBi, all of which have a lower melting point that gold);
the second mounting terminal and the second wiring pattern are electrically coupled to each other via the second bonding member (Fig. 9B teaches wiring pattern connected to soldered portion 34 and interconnect substrate). 
Regarding claim 3, Sakurai teaches wherein the first bonding member is solder (Circuit component 107... connected to connecting terminals (not illustrated) of wiring pattern 106 formed in second circuit board 102, typically by soldering, [0062]).
Regarding claim 4, Sakurai teaches wherein the second bonding member is a metal bump (Fig. 9B teaches bump shape of soldered portion 34, [0127])
Regarding claim 5, Sakurai teaches wherein the first electronic component is a packaged surface mount component, and the second electronic component includes a circuit element electrically coupled to the surface mount component (Circuit component 107, configured typically with a semiconductor element, [0062]; shielding case 111, [0080]; Circuit component 112 is also placed inside the opening in interconnect substrate 1, [0080]).
Regarding claim 6, Sakurai teaches wherein the circuit element is a bare chip ([0080] describes circuit component which is described by Sakurai to be an IC ship in [0002]).
Regarding claim 10, Sakurai teaches a plurality of leads bonded to the substrate and electrically coupled to the second wiring pattern, wherein a coupling portion between the substrate and the leads is covered with the mold portion (Solder paste is printed on the connecting terminals of wiring pattern 106 of second circuit board 102 shown in FIG. 3B... A plurality of chip components (not illustrated) including a capacitor, resistor, and coil, and circuit component 107 are then placed on the connecting terminals of wiring pattern 106, [0068]).
Regarding claim 11, Sakurai teaches a cap that has a base portion having a recess that opens to a first surface side, and a flange portion protruding from an end portion of the base portion on the first surface side, that is disposed on the first surface so as to accommodate the first electronic component in the recess, and in which the flange portion is in contact with the first surface, wherein the flange portion is bonded to the substrate by the mold portion (Fig. 3B teaches board 101 and housing 30 in Fig. 9B that combined constitutes cap and mold portion of the present invention, having a recess to accommodate substrate 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai as applied to claim 1 above, and further in view of Non-Patent Literature titled, “Developing 300°C Ceramic Circuit Boards” (herein Normann).
Regarding claim 12, Sakurai does not explicitly teach wherein the substrate is a ceramic substrate. However, it is well known in the art that circuit boards may be made of ceramic, as is taught by Normann (Abstract). It would be obvious to one of ordinary skill in the art to simply substitute the circuit board of Sakurai with the ceramic circuit board of Normann because the substitution would provide predictable results for a substrate etched with wiring patterns. The above findings satisfies the Graham factual inquiries stated in MPEP 2143 B regarding simple substitution of one known element for another to obtain predictable results. Furthermore, it would be obvious to combine the ceramic circuit board of Normann with the teachings of Sakurai for at least the motivation of preventing breakdown and delamination from excessive heat (p. 2).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7 and dependents thereof, the prior art does not teach, “wherein the surface mount component is a physical quantity sensor including a package and a physical quantity detection element accommodated in the package, and the circuit element includes an interface circuit that communicates with the outside.” Sakurai is silent regarding whether componentry are for physical quantity sensors. And while physical quantity sensors having wiring patterns and components on both sides of a substrate, as does US 20210190816 (herein Jin), it is not obvious to use the specific structure provided by Sakurai for an invention such as Jin’s. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852